 



Exhibit 10.52
TERMINATION AGREEMENT
          THIS TERMINATION AGREEMENT (“Agreement”), dated as of November 2, 2007
is made by and between WYNDHAM WORLDWIDE CORPORATION, a Delaware corporation
(the “Company”), and Kenneth N. May (the “Executive”).
WITNESSETH:
          WHEREAS, the Executive and the Company are parties to an Employment
Agreement (the “Employment Agreement”), effective as of July 31, 2006 (the
“Employment Agreement Effective Date”);
          WHEREAS, the Executive and the Company have mutually agreed to the
termination of the Executive’s employment as Chief Executive Officer of the
Company’s Group RCI business unit; and
          WHEREAS, the Executive and the Company desire to set forth herein the
terms and conditions of the termination of the Executive’s employment with the
Company.
          NOW, THEREFORE, in consideration of the mutual promises,
representations and warranties set forth herein, and for other good and valuable
consideration, it is hereby agreed as follows:
          1. Termination of Employment. The Executive shall terminate employment
as Chief Executive Officer of the Company’s Group RCI business unit effective as
of the date hereof (the “Termination Date”). Effective as of the Termination
Date, the Executive shall execute and deliver to the Company a letter resigning
as an officer and/or director of the Company and each of its subsidiaries and
affiliates.
          2. Payments. (a) Provided that the Executive executes a general
release substantially in the form attached hereto as Exhibit A (the “Release”)
within 21 calendar days following the Termination Date and fails to revoke such
Release (the final day of the revocation period, the “Release Date”), the
Company shall pay the Executive, within ten (10) days following the Release
Date, $2,200,000 (less applicable amounts withheld in accordance with Section 14
of this Agreement). Such payment, together with the treatment of equity set
forth in Section 3 of this Agreement, fulfills the Company’s obligations under
Section VII(a) of the Employment Agreement.
               (b) The Company shall continue to pay the Executive’s base salary
at an annual rate of $550,000 through the Termination Date and the Executive
shall continue to be eligible to participate in the Company’s employee benefit
plans through the Termination Date in accordance with the Company’s customary
practices applicable to senior executives of the Company.
                (c) The Executive shall be eligible to continue to use the
vehicle provided to him through the PHH Executive Car Lease program upon the
same terms as

 



--------------------------------------------------------------------------------



 



currently are in effect, through and until the Termination Date. The Executive
shall have the option to purchase the vehicle in accordance with the terms of
such program for use following the Termination Date. If the Executive chooses
not to purchase the vehicle, the Executive shall relinquish the vehicle to Human
Resources on or before the Termination Date.
                (d) The Executive may continue to use the financial services
provided through The Ayco Company for the remainder of the 2007 calendar year
and through the 2007 tax season ending on April 15, 2008.
                (e) The Executive shall continue to participate in the Company
health and welfare plans in which he currently participates through the end of
the month in which the Termination Date occurs, including the Company’s Employee
Savings Plan. Following the Termination Date, the Executive may elect to
continue health plan coverage in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).
                (f) In accordance with the Company’s executive payroll
practices, the Company shall pay to the Executive any vested and owing but not
yet paid amounts due under any employee benefit plans or programs of the
Company. For avoidance of doubt, any amounts payable to the Executive pursuant
to this Section 2(f) shall be paid in accordance with the terms of the Company’s
applicable employee benefit plans or programs.
          3. Equity Awards. Provided that the Executive executes the Release
within 21 days following the Termination Date and fails to revoke such Release,
(i) all long-term equity incentive awards (including restricted stock units and
stock appreciation rights) granted to the Executive after the Employment
Agreement Effective Date that are outstanding as of the Termination Date and
that would have otherwise vested within one year following the Termination Date
(“Eligible Awards”) will vest on the Release Date, (ii) any Eligible Award which
is a stock appreciation right will remain outstanding and exercisable for a
period of two years following the Termination Date (but not beyond the original
expiration date), and (iii) any Eligible Award which is a restricted stock unit
will be settled in accordance with the terms of the applicable restricted stock
unit agreement. In addition, outstanding awards to purchase common stock of the
Company and common stock of Avis Budget Group, Inc. that were converted from
awards to purchase common stock of Cendant Corporation in connection with the
separation of Cendant Corporation will continue to be governed by the terms of
such awards (which generally provide that outstanding stock options remain
exercisable for three years following the Termination Date).
          4. No Mitigation. The Executive shall be under no obligation to seek
other employment in order to be eligible to receive the payments and benefits
set forth herein.
          5. Non-Disparagement. (a) The Executive shall take no action which is
intended or would reasonably be expected to damage or otherwise diminish the
reputation of the Company or any of its subsidiaries, affiliates, officers or
directors, or lead to unwanted or unfavorable publicity to the Company or any of
its Subsidiaries, affiliates, officers or

2



--------------------------------------------------------------------------------



 



directors. Nothing in this Agreement shall prohibit the Executive from providing
truthful and accurate information if required by any court or government agency
or body, provided that the Executive notifies the Company promptly of the
receipt by him of any request that he provide such information.
               (b) The Company shall make no public statement which is intended,
or would reasonably be expected, to damage or otherwise diminish the Executive’s
reputation, or lead to unwanted or unfavorable publicity to the Executive.
          6. Return of Property/ Expense Reimbursement. On the Termination Date,
the Executive shall return all company property to the Company, including any
identification cards, any computer hardware and software, all paper or
computer-based files, business documents, and/or other records as well as all
copies thereof, credit cards, keys and any other Company supplies or equipment
in his possession. In addition, within fifteen days following the Termination
Date, all business related expenses for which the Executive intends to seek
reimbursement must be documented and submitted to the Company.
          7. Cooperation. The Executive agrees that he will cooperate with the
Company and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during his
employment in which the Executive was involved or of which the Executive has
knowledge by providing truthful information; provided that such cooperation does
not unreasonably interfere with his professional and personal commitments. The
Company agrees to reimburse the Executive for any reasonable expenses incurred
in connection with his cooperation pursuant to this paragraph.
          8. Restrictive Covenants. The Executive shall continue to be bound by
the covenants set forth in Section VIII of the Employment Agreement, including
without limitation obligations relating to confidentiality, and such provisions
shall survive the termination of the Employment Agreement.
          9. Indemnification. The Company shall continue to be bound by the
obligations set forth in Section IX of the Employment Agreement and such
provisions shall survive the termination of the Employment Agreement.
          10. Severability. Should any provision of this Agreement be held, by a
court of competent jurisdiction, to be invalid or unenforceable, such invalidity
or unenforceability shall not render the entire Agreement invalid or
unenforceable, and this Agreement and each individual provision hereof shall be
enforceable and valid to the fullest extent permitted by law.
          11. Successors and Assigns. (a) This Agreement and all rights under
this Agreement are personal to the Executive and shall not be assignable other
than by will or the laws of descent. All of the Executive’s rights under this
Agreement shall inure to the benefit of his heirs, personal representatives,
designees or other legal representatives, as the case may be.
                (b) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. Any person succeeding to the
business of

3



--------------------------------------------------------------------------------



 



the Company by merger, purchase, consolidation or otherwise shall assume by
contract or operation of law the obligations of the Company under this
Agreement.
          12. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New Jersey, without regard to the
conflicts of laws rules thereof.
          13. Notices. All notices, requests and demands given to or made upon
the respective parties hereto shall be deemed to have been given or made three
(3) business days after the date of mailing when mailed by registered or
certified mail, postage prepaid, or on the date of delivery if delivered by
hand, or by any nationally-recognized overnight delivery service, addressed to
the parties at their addresses set forth below or to such other addresses
furnished by notice given in accordance with this Section 13: (a) if to the
Company, Wyndham Worldwide Corporation, 7 Sylvan Way, Parsippany, New Jersey
07054, Attn: Scott G. McLester, General Counsel, and (b) if to the Executive,
Jonathan P. Arfa, P.C., Attorney at Law, 4 Gannet Drive, White Plains, New York,
10604.
          14. Withholding. All payments required to be made by the Company to
the Executive under this Agreement, including without limitation all equity
awards vesting in the name of the Executive pursuant to the terms of this
Agreement, shall be subject to withholding, employment, social security,
medicare, unemployment and other payroll taxes and deductions in accordance with
the Company’s policies applicable to senior executives of the Company and the
provisions of any applicable employee benefit plan or program of the Company.
          15. Complete Understanding. This Agreement supersedes any prior
contracts, understandings, discussions and agreements relating to employment
between the Executive and the Company, including but not limited to the
Employment Agreement (except to the extent provided in Sections 8 and 9 hereof),
and constitutes the complete understanding between the parties with respect to
the subject matter hereof. No statement, representation, warranty or covenant
has been made by either party with respect to the subject matter hereof except
as expressly set forth herein.
          16. Modification; Waiver. (a) This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by the Company and the Executive, or in the case of a waiver,
by the party against whom the waiver is to be effective. Any such waiver shall
be effective only to the extent specifically set forth in such writing.
                (b) No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
          17. Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.

4



--------------------------------------------------------------------------------



 



          18. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by the other party hereto.
          19. Arbitration. (a) Any controversy, dispute or claim arising out of
or relating to this Agreement or the breach hereof which cannot be settled by
mutual agreement (other than with respect to the matters covered by Section 8
for which the Company may, but shall not be required to, seek injunctive relief)
shall be finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) calendar days after the giving of such notice may be submitted to
arbitration in New Jersey, to the American Arbitration Association, before a
single arbitrator appointed in accordance with the arbitration rules of the
American Arbitration Association, modified only as herein expressly provided.
After the aforesaid twenty (20) calendar days, either party, upon ten
(10) calendar days notice to the other, may so submit the points in dispute to
arbitration. The arbitrator may enter a default decision against any party who
fails to participate in the arbitration proceedings.
                (b) The decision of the arbitrator on the points in dispute
shall be final, unappealable and binding, and judgment on the award may be
entered in any court having jurisdiction thereof.
                (c) Except as otherwise provided in this Agreement, the
arbitrator shall be authorized to apportion its fees and expenses and the
reasonable attorneys’ fees and expenses of any such party as the arbitrator
deems appropriate. In the absence of any such apportionment, the fees and
expenses of the arbitrator shall be borne equally by each party, and each party
shall bear the fees and expenses of its own attorney.
                (d) The parties agree that this Section 19 has been included to
rapidly and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section 19 shall be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
                (e) The parties shall keep confidential, and shall not disclose
to any person, except as may be required by law, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof.
(The remainder of this page is intentionally left blank.)

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed in its corporate name, and the Executive has manually signed his name
hereto, all as of the day and year first above written.

            WYNDHAM WORLDWIDE CORPORATION
      By:   /s/ Mary R. Falvey         Name:   Mary R. Falvey       Title:  
Executive Vice President and
Chief Human Resources Officer              /s/ Kenneth N. May       Kenneth N.
May         

6



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE AGREEMENT
          THIS RELEASE AGREEMENT (the “Release”) is made as of this 2nd day of
November, 2007, by and between Kenneth N. May (“Employee”) and Wyndham Worldwide
Corporation (the “Company”).
          FOR AND IN CONSIDERATION of the payments and benefits provided in the
Termination Agreement between the Employee and the Company dated November 2,
2007, Employee, for himself, his successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries and affiliates,
together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Employee or Employee’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Release: (i) relating
in any way to Employee’s employment relationship with the Company or any of the
Releasees, or the termination of Employee’s employment relationship with the
Company or any of the Releasees; (ii) arising under or relating to the
Termination Agreement; (iii) arising under any federal, local or state statute
or regulation, including, without limitation, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Employee Retirement Income Security Act of 1974, and/or the New
Jersey Law against Discrimination, each as amended; (iv) relating to wrongful
employment termination or breach of contract; or (v) arising under or relating
to any policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releasees and Employee; provided,
however, that notwithstanding the foregoing, nothing contained in this Release
shall in any way diminish or impair: (a) any rights Employee may have, from and
after the date the Release is executed, under the Termination Agreement, (b) any
rights to indemnification that may exist from time to time under the Company’s
certificate of incorporation or bylaws, or Delaware law; (c) any rights Employee
may have to vested benefits under employee benefit plans of the Company;
(d) Employee’s ability to bring appropriate proceedings to enforce the Release,
or (e) any rights or claims Employee may have that cannot be waived under
applicable law (collectively, the “Excluded Claims”). Employee further
acknowledges and agrees that, except with respect to Excluded Claims, the
Company and the Releasees have fully satisfied any and all obligations
whatsoever owed to Employee arising out of his employment with the Company or
any of the Releasees, including, but not limited to, any obligations under the

7



--------------------------------------------------------------------------------



 



Termination Agreement, and that no further payments or benefits are owed to
Employee by the Company or any of the Releasees.
          Employee understands and agrees that, except for the Excluded Claims,
he has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Employee’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for backpay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.
          Employee acknowledges and agrees that Employee has been advised to
consult with an attorney of Employee’s choosing prior to signing the Release.
Employee understands and agrees that Employee has the right and has been given
the opportunity to review the Release with an attorney of Employee’s choice
should Employee so desire. Employee also agrees that Employee has entered into
the Release freely and voluntarily. Employee further acknowledges and agrees
that Employee has had at least twenty-one (21) calendar days to consider the
Release, although Employee may sign it sooner if Employee wishes. In addition,
once Employee has signed the Release, Employee shall have seven (7) additional
days from the date of execution to revoke Employee’s consent and may do so by
writing to: Mary Falvey, Executive Vice President and Chief Human Resources
Officer. The Release shall not be effective, and no payments shall be due
hereunder, until the eighth (8th) day after Employee shall have executed the
Release and returned it to the Company, assuming that Employee had not revoked
Employee’s consent to the Release prior to such date.
          Employee agrees never to seek reemployment or future employment with
the Company or any of the other Releasees.
          Employee agrees to keep the terms of the Release and the Termination
Agreement confidential and not to disclose the Release, the Termination
Agreement or their terms to any person or entity, except: to Employee’s
immediate family; as may be required for obtaining legal or tax advice; as may
be required by law; or in any proceeding to enforce the Release or any of the
Excluded Claims.
          It is understood and agreed by Employee that the payment made to him
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied.
          The Release is executed by Employee voluntarily and is not based upon
any representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of his claims.
Employee further acknowledges that he has had a full and reasonable opportunity
to consider the Release and that he has not been pressured or in any way coerced
into executing the Release.
          The exclusive venue for any disputes arising hereunder shall be the
state or federal courts located in the State of New Jersey, and each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter

8



--------------------------------------------------------------------------------



 



have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Each of the parties hereto also agrees that any final
and unappealable judgment against a party hereto in connection with any action,
suit or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States. A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment.
          The Release and the rights and obligations of the parties hereto shall
be governed and construed in accordance with the laws of the State of New
Jersey. If any provision hereof is unenforceable or is held to be unenforceable,
such provision shall be fully severable, and this document and its terms shall
be construed and enforced as if such unenforceable provision had never comprised
a part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.
          This document contains all terms of the Release and supersedes and
invalidates any previous agreements or contracts of the parties with respect to
the subject matter hereof and supercedes all prior discussions, negotiations,
agreements, arrangements and understandings between Employee and the Company or
any of the Releasees. No representations, inducements, promises or agreements,
oral or otherwise, which are not embodied herein shall be of any force or
effect.
          The Release shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The terms of the Release are personal to
Employee and may not be assigned by Employee.
          IN WITNESS WHEREOF, Employee and the Company have executed the Release
as of the date and year first written above.

            AGREED TO AND ACCEPTED:

WYNDHAM WORLDWIDE CORPORATION
      By:   /s/ Mary R. Falvey         Name:   Mary R. Falvey       Title:  
Executive Vice President and
Chief Human Resources Officer              /s/ Kenneth N. May       Kenneth N.
May           

9